UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6031


ABDUL MU’MIN, f/k/a Travis Jackson Marron,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director of Va. Dept. of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-00910-TSE-MSN)


Submitted: April 14, 2020                                         Decided: April 22, 2020


Before GREGORY, Chief Judge, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdul Mu’Min, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abdul Mu’Min seeks to appeal the district court’s order dismissing his unauthorized

successive 28 U.S.C. § 2254 (2018) petition for lack of jurisdiction. We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on October 28, 2019. Mu’Min filed the notice of

appeal on December 4, 2019. * Because Mu’Min failed to file a timely notice of appeal or

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We deny Mu’Min’s motion for bail or release pending appeal and dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Mu’Min could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2